Citation Nr: 9905684	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from March 1943 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal was previously remanded by the Board in March 
1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service connection is in effect for residuals of shell 
fragment wound of the left cervical area with postoperative 
residual neuroma of the spinal accessory nerve with moderate 
injury to Muscle Group XXI with retained foreign body, 
evaluated as 30 percent disabling; residuals of shell 
fragment wound of the left buttock with moderate injury to 
Muscle Group XVII with retained foreign body, evaluated as 
20 percent disabling; tender scars of the left side of the 
neck secondary to shell fragment wound, evaluated as 
10 percent disabling; residuals of shell fragment wound of 
the left ankle and foot with retained foreign body, evaluated 
as 10 percent disabling; and residuals of shell fragment 
wounds of the left posterior chest involving Muscle Group XX 
with healed fractures of the 12th rib with retained foreign 
body and chronic back strain, evaluated as 10 percent 
disabling.  The combined current rating for service-connected 
disabilities is 60 percent.

3.  The veteran has not worked since 1994; he has work 
experience as a manager and masseur therapist and a high 
school education.  

4.  Service-connected disabilities do not prevent the veteran 
from engaging in substantially gainful employment compatible 
with his education and work experience.  


CONCLUSION OF LAW

The criteria for a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded multiple VA examinations and an 
opportunity to report for a personal hearing.  Following the 
Board's remand, an April 1997 letter was directed to him 
requesting any additional information concerning treatment he 
had received.  The veteran did not respond to that letter.  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

The veteran's service-connected disabilities are residuals of 
shell fragment wounds he sustained during his active service 
in August 1944, and subsequent treatment therefor.  Service 
medical records reflect that the veteran sustained multiple 
artillery shell fragment wounds in the left side of the neck, 
the left posterior part of the chest across the left part of 
the back, the left hip, and the left foot while engaged in 
action against the enemy on August 6, 1944.  Debridement and 
removal of foreign bodies were accomplished at an evacuation 
hospital on August 7, 1944.  On August 12, 1944, the wounds 
of the back were cleansed with skin edges being closed and 
healing occurred without further difficulty.  In mid-
September 1944 the veteran began to complain of pain in the 
neck with a sinus track developing approximately 10 days 
thereafter.  On November 1, 1944, draining of the wound of 
the left side of the neck was accomplished with removal of a 
shell fragment.  The operation resulted in complete healing.  
Following the surgery the veteran had hypesthesia and 
paresthesia on the left side of the neck.  Further 
exploratory surgery was accomplished in May 1945.  A final 
diagnosis of paralysis of the nerve, complete, spinal 
accessory in cervical 3 and 4 nerves on the left, secondary 
to penetrating shell fragment wound of the left neck.  

A rating decision in October 1945 granted service connection 
for the veteran's residuals of shell fragment wounds and 
assigned a combined service-connected evaluation of 
50 percent.  

The report of a February 1995 VA orthopedic examination 
reflects that the veteran complained of pain in the left neck 
and facial area and left shoulder.  The veteran reported that 
he had no respiratory problems.  With respect to his buttock 
he indicated that he would have a sharp pain occasionally 
when he would bend over, but otherwise no problem.  The wound 
to the left ankle caused him no problem.  On examination the 
supporting muscles of the lateral and posterior cervical 
spine on the left were spastic and tender, but there was no 
apparent muscular weakness.  On examination of the cervical 
spine forward flexion was accomplished to 90 degrees, 
extension was to 120 degrees, rotation was to 70 degrees to 
the right and 50 degrees to the left, and lateroflexion was 
30 degrees to the left and 15 degrees to the right.  Range of 
motion of the left shoulder was normal and neurologic 
examination was normal.  There was no evidence of muscular 
weakness.  The impression included degenerative joint disease 
of the cervical spine and shrapnel wounds of the neck and 
buttocks with no significant residual.  

The report of a July 1995 VA orthopedic examination reflects 
that the veteran reported that he had worked until the prior 
November as a manager and therapist.  The veteran indicated 
that he was unable to walk any more because of constant pain 
on the left side of his neck and the top of his left 
shoulder.  He also reported pain in the buttock area and that 
he experienced partial paralysis of the left arm.  
Examination revealed a long linear scar on the left side of 
the neck that was hypersensitive and tender on palpation.  
There were scars in the left lumbar area and left gluteal 
area that were only skin deep with no tenderness.  The 
strength of the upper extremities was moderate and there was 
evidence of pain, but no evidence of muscle hernia.  
Examination of the left shoulder revealed minor muscle 
atrophy but no deformity or swelling.  Range of motion of the 
left shoulder was limited by complaints of pain to abduction 
of 145 degrees, forward flexion of 140 degrees and internal 
and external rotation of 45 degrees.  Lumbar spine 
examination revealed no tenderness and moderate muscle tone.  
Cervical spine examination revealed moderate muscle tone 
without spasm or atrophy.  There was no tenderness.  Forward 
flexion of the cervical spine was accomplished to 20 degrees, 
backward extension was to 20 degrees, right and left 
lateroflexion was to 30 degrees with a complaint of pain, and 
right and left lateral rotation was to 45 degrees also with 
complaint of pain on the left side.  Power of the shoulder 
and upper arm muscles appeared to be full and there was no 
significant muscle atrophy.  The diagnosis included cervical 
spondylosis, mild ulnar neuropathy on the left, and mild 
carpal tunnel syndrome on the left.  The examiner indicated 
that the cervical condition was not related to the veteran's 
service-connected conditions.

The report of a May 1998 VA orthopedic examination reflects 
that the veteran complained of neck pain and back and left 
hip pain.  On examination the veteran walked with a normal 
heel-toe gait.  Cervical spine muscle tone was moderate 
without any spasm.  Neck scars were slightly tender but there 
were no adhesions or sensory loss.  Range of motion of the 
left shoulder was accomplished in abduction to 160 degrees, 
forward flexion was to 160 degrees, external rotation was to 
45 degrees, and internal rotation was to 60 degrees.  There 
were two scars on the upper left side of the lumbosacral 
spine and also near the sacral area.  They were not tender.  
Both lower limbs were negative for any neurological 
deficiency.  The diagnosis included status post multiple 
shrapnel injuries of soft tissues in the back and sacral area 
with a surgical scar on the left side of the neck and no 
skeletal abnormality of the left leg.  The examiner's opinion 
was that the service-connected disabilities were only related 
to lacerations of soft tissue due to shrapnel injury and 
there was no evidence of neurological involvement in the 
upper limbs or lower limbs and the evidence of degenerative 
changes of the cervical and lumbar spines were consistent 
with age and not related to service-connected shrapnel 
injury.  The complaints of pain were consistent with the 
degree of degenerative changes and consequent loss of motion 
of the joints.  It was the examiner's opinion that the joints 
were not affected by the service-connected shrapnel injuries 
and that the degree of pain complained by the veteran was due 
to degenerative changes and not related to his service-
connected shrapnel injuries.  The joints did not show any 
weakened movement due to service-connected shrapnel injuries.  
It was not likely that any limitation of activities was 
related to service-connected shrapnel injury residuals.  The 
veteran should have no difficulty seeking work or working as 
a result of service-connected shrapnel injuries.  The 
service-connected disabilities would have no effect on the 
veteran's ordinary activities.  

The report of a May 1998 VA neurology examination reflects 
that the veteran complained of numbness of the side of his 
neck extending to the left shoulder and numbness of the left 
buttock.  On examination all cranial nerve function was in 
tact with exception of the left 11th cranial nerve where 
there was atrophy of the left sternomastoid and trapezius 
muscle.  All muscle groups exhibited normal strength and tone 
and coordination were intact.  There was decreased sensation 
over the left side of the neck in the distribution of C2, C3 
and C4.  There was also decreased sensation in the left 
buttock in the entry area of the shrapnel fragment wound.  
The diagnoses included partial neuropathy of the left 11th 
cranial nerve, spinal accessory nerve, partial neuropathy of 
the left sensory C2, C3 and C4.  It was the examiner's 
opinion that neuropathies diagnosed related to service-
connected shrapnel injuries should not affect sedentary-type 
employment.  

The veteran's service-connected disabilities are residual of 
shell fragment wound of the left cervical area with 
postoperative residual neuroma of the spinal accessory nerve 
with moderate injury to Muscle Group XXI with retained 
foreign body, evaluated as 30 percent disabling; residuals of 
shell fragment wound of the left buttock with moderate injury 
to Muscle Group XVII with retained foreign body, evaluated as 
20 percent disabling; tender scars on the left side of the 
neck secondary to shell fragment wound, evaluated as 
10 percent disabling; residuals of shell fragment wound of 
the left ankle and foot with retained foreign body, evaluated 
as 10 percent disabling; and residuals of shell fragment 
wound of the left posterior chest involving Muscle Group XX, 
with healed fractures of the 12th rib with retained foreign 
body and chronic back strain, evaluated as 10 percent 
disabling.  The combined service-connected disability rating 
is 60 percent.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  

The Board observes that when the veteran was initially 
granted service connection in the October 1945 rating 
decision his residuals of shell fragment wound of the left 
cervical area with postoperative residuals neuroma of the 
spinal accessory nerve with moderate injury to Muscle 
Group XXI with retained foreign body was evaluated under the 
diagnostic code used for evaluating paralysis of the 11th 
cranial nerve.  It was assigned a 30 percent evaluation for 
complete paralysis of the 11th cranial nerve.  That was the 
highest evaluation that could be assigned at that time and 
remains the highest evaluation that may be assigned under 
38 C.F.R. Part 4, Diagnostic Code 8211 (1998), for complete 
paralysis of the 11th cranial nerve.  Assuming for purposes 
of argument, without conceding the issue, that a separate 
30 percent evaluation could be assigned for paralysis of the 
11th cranial nerve, the veteran's combined service-connected 
disability rating would only be 70 percent with no single 
disability ratable as 40 percent.  Therefore, he would still 
not meet the percentage criteria for the assignment of a 
total rating based upon individual unemployability.

As just noted the highest evaluation that could be assigned 
for complete paralysis of the 11th cranial nerve is 
30 percent.  The veteran's shell fragment wound of the left 
cervical area with postoperative residual neuroma of the 
spinal accessory nerve with moderate injury to Muscle 
Group XXI with retained foreign body has been evaluated under 
38 C.F.R. Part 4, Diagnostic Code 5322 (1998).  A 30 percent 
evaluation is the highest evaluation that may be assigned 
under Diagnostic Code 5322 for severe muscle injury.  

Residuals of shell fragment wound of the left buttock with 
injury to Muscle Group XVII with retained foreign body has 
been evaluated under 38 C.F.R. Part 4, Diagnostic Code 5317.  
Under Diagnostic Code 5317 a 20 percent evaluation is 
assigned for moderate injury to Muscle Group XVII.  A 
40 percent evaluation is assigned where there is moderately 
severe injury to Muscle Group XVII.  38 C.F.R. § 4.56 (1998) 
provides that moderately severe disability of muscles results 
from through and through or deep penetrating wounds by small 
high velocity missile or large low velocity missile with 
debridement, prolonged infection, or sloughing of soft parts 
and intramuscular scarring.  The history and complaint will 
include service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Objective findings may include entrance and exit 
scars indicating track of missile through one or more muscle 
groups and palpable loss of deep fasciae, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with the 
sound side demonstrate positive evidence of impairment.  A 
review of the record reflects that the veteran sustained a 
wound to the left buttock with debridement.  However, the 
record does not indicate that there was prolonged infection, 
sloughing of soft parts, or intramuscular scarring.  Further, 
there is no evidence showing hospitalization for a prolonged 
period for treatment with respect to that wound.  The scar in 
the left gluteal area has been shown to be nontender and the 
left hip movement is within normal limits.  Accordingly, no 
more than moderate disability of Muscle Group XVII has been 
demonstrated and the evidence is against an evaluation 
greater than 20 percent for residuals of shell fragment wound 
of the left buttock with moderate injury to Muscle Group XVII 
with retained foreign bodies.  

The scars on the left side of the veteran's neck have been 
shown to be tender and have been evaluated as 10 percent 
disabling under 38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  The evidence of record does not indicate that the 
left neck scar affects the function of any part and it has, 
therefore, been appropriately rated as 10 percent disabling 
as this is the highest schedular evaluation that may be 
assigned.

The residuals of shell fragment wound of the left ankle and 
foot with retained foreign body have been evaluated as 
10 percent disabling under 38 C.F.R. Part 4, Diagnostic 
Code 5310 (1998).  Diagnostic Code 5310 provides that 
moderate muscle injury to Muscle Group X warrants a 
10 percent evaluation.  Moderately severe muscle injury to 
Muscle Group X warrants a 20 percent evaluation.  The 
evidence of record does not indicate that the type of injury 
or history and complaint associated with the veteran's shell 
fragment wound of the left ankle and foot with retained 
foreign body meet the criteria for moderately severe muscle 
disability and current objective medical evidence does not 
provide any finding such as palpable loss of deep fasciae, 
muscle substance, or normal firm resistance that would 
warrant an evaluation greater than the 10 percent that has 
been assigned for moderate muscle disability.  Therefore, the 
10 percent evaluation assigned under Diagnostic Code 5310 is 
appropriate.  

The residuals of shell fragment wound of the left posterior 
chest involving Muscle Group XX with healed fractures of the 
12th rib with retained foreign body and chronic back strain 
have been evaluated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5320 (1998).  Diagnostic Code 5320 provides 
that a 10 percent evaluation will be assigned for moderate 
muscle disability involving the cervical and thoracic region 
of Muscle Group XX.  A 20 percent evaluation will be assigned 
for moderately severe muscle disability.  The type of injury 
and history again reflect that the veteran had debridement, 
but there is no indication that there was prolonged infection 
or sloughing of soft parts and intramuscular scarring.  
Further, there is no evidence showing hospitalization for a 
prolonged period for treatment involving this wound.  Current 
objective findings indicate that the scar is nontender and 
the competent medical evidence clearly disassociates 
degenerative bone changes with the residuals of shrapnel 
injury and associates the loss of motion of the joints with 
the degenerative changes.  There is no indication of palpable 
loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles.  Therefore, the residuals of shell 
fragment wound of the left posterior chest involving Muscle 
Group XX with healed fractures of the 12th rib with retained 
foreign body and chronic back strain have been appropriately 
evaluated under Diagnostic Code 5320.  

On the basis of the above analysis, including consideration 
for purposes of argument that a separate 30 percent 
evaluation could be awarded for the paralysis of the 11th 
cranial nerve, the veteran does not meet the schedular 
criteria for a total rating based upon unemployability due to 
service-connected disabilities.  The veteran has reported 
that he has been unemployed since 1994 and the Board will 
consider entitlement to a total rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis.  This will not result in prejudice to 
the veteran by appellate review of this issue since he has 
been given the opportunity to submit all relevant evidence 
concerning the issue of unemployability due to service-
connected disabilities.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, legal authority provides that total 
disability ratings for compensation may be assigned where the 
schedular rating for the service-connected disabilities is 
less than 100 percent, and when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  This 
includes consideration of such factors as the extent of the 
service-connected disabilities, and employment and 
educational background.  38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.16, 4.19.  

The veteran has reported a high school education and 
occupational experience as a manager and masseur therapist.  
He has indicated that he has not worked since 1994.  He has 
submitted lay statements which indicate that he had to 
terminate his employment due to neck and shoulder and left 
arm problems.  

While the veteran asserts that the pain he experiences is due 
to his service-connected disabilities, he is not qualified, 
as a lay person, to furnish medical opinions or diagnoses or 
provide medical etiologies.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The veteran's primary 
complaints relate to his neck and left shoulder and his 
inability to perform his job as a result of pain he 
experiences there.  While the veteran asserts that this pain 
is related to his residuals of shell fragment wounds, the 
competent medical evidence reflects that he does not 
experience any limitation of activities related to his 
service-connected shrapnel injury residuals and that his 
complaints of pain are consistent with degenerative changes 
and loss of motion of the joint that are not related to his 
residuals of shrapnel wounds.  The competent medical evidence 
also indicates that the veteran's service-connected 
disabilities would have no effect on his ability to seek 
work.  There is no competent medical evidence that indicates 
that the veteran's service-connected disabilities preclude 
him from seeking or maintaining all employment for which he 
is qualified.  Accordingly, the preponderance of the evidence 
establishes that the veteran's service-connected disabilities 
alone are not of a nature and severity, bearing in mind his 
occupational and educational background, to prevent gainful 
employment in the area of his work experience.  He is not 
individually unemployable by reason of service-connected 
disabilities alone, and a total rating for compensation is 
not warranted.  The preponderance of the evidence is against 
the claim for a total rating for compensation purposes based 
on individual unemployability.  


ORDER

A total rating for compensation purposes based on individual 
unemployability is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 Department of Veterans Affairs

